     Case 3:18-cv-01506-AHG-LL Document 100 Filed 04/28/21 PageID.1860 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    HIGHLANDER HOLDINGS, INC.,                         Case No.: 3:18-cv-1506-AHG-LL
12                                      Plaintiff,
                                                         ORDER:
13    v.
                                                         (1) GRANTING IN PART AND
14    ANDREW FELLNER, et al.,
                                                         DENYING IN PART JOINT MOTION
15                                   Defendants.         TO CONTINUE CASE SCHEDULE;
                                                         and
16
17                                                       (2) ENTERING AMENDED
                                                         SCHEDULING ORDER
18
19                                                       [ECF No. 95]
20
            This matter comes before the Court on the parties’ Joint Motion to Continue the
21
      Deposition of Andrew Fellner, the Trial Date, and all Applicable Dates Associated
22
      Therewith. ECF No. 95. In the joint motion, the parties request that the Court extend the
23
      discovery cut-off date and all remaining dates in the case schedule by approximately 90
24
      days, because Plaintiff’s counsel became unexpectedly unavailable to take Defendant
25
      Fellner’s deposition on April 19, 2021, the day before the close of discovery. See id. The
26
      parties further stipulated to resetting Defendant Fellner’s deposition sometime between
27
      May 27 and June 30, 2021. Id. at 5.
28

                                                     1
                                                                               3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 100 Filed 04/28/21 PageID.1861 Page 2 of 4



 1          Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
 2    and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
 3    construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
 4    Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
 5    of the party seeking to amend the scheduling order and the reasons for seeking
 6    modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 7          The Court held a Telephonic Status Conference to discuss the motion on
 8    April 27, 2021. ECF No. 99. As discussed during the conference, the Court will grant the
 9    motion in part to allow time for Defendant Fellner’s deposition to be taken. However, the
10    parties have failed to establish good cause for extending all dates in the case schedule by
11    90 days merely because Defendant Fellner’s deposition has to be rescheduled. Further,
12    during the call, the Court required counsel to agree to a date certain for Defendant Fellner’s
13    deposition rather than a five-week range.
14          Accordingly, the motion is GRANTED IN PART and DENIED IN PART. Based
15    on discussions with counsel during the conference, it is ORDERED as follows:
16          1.     Defendant Andrew Fellner is ordered to appear for his deposition on
17    May 27, 2021.
18          2.     Defendant Fellner must respond to Plaintiff’s outstanding discovery requests
19    (as discussed during the conference) by May 13, 2021. With the exception of Defendant
20    Fellner’s deposition and these outstanding requests, discovery closed on April 20, 2021.
21    See ECF No. 90. No additional discovery shall be permitted.
22          3.     All dispositive pretrial motions must be filed by July 30, 2021. Counsel for
23    the moving party must obtain a motion hearing date from the law clerk of the judge who
24    will hear the motion. Failure to make a timely request for a motion date may result in the
25    motion not being heard.
26          4.     Neither party is required to file Memoranda of Contentions of Fact and Law
27    pursuant to Civil Local Rule 16.1.f.2.
28          5.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R.

                                                    2
                                                                                  3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 100 Filed 04/28/21 PageID.1862 Page 3 of 4



 1    Civ. P. 26(a)(3) by August 31, 2021. Failure to comply with these disclosure requirements
 2    could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
 3             6.    Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
 4    September 7, 2021. At this meeting, counsel shall discuss and attempt to enter into
 5    stipulations and agreements resulting in simplification of the triable issues. Counsel shall
 6    exchange copies and/or display all exhibits other than those to be used for impeachment.
 7    The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
 8    note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
 9    P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
10    order.
11             7.    Counsel for plaintiff will be responsible for preparing the pretrial order and
12    arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By
13    September 13, 2021, plaintiff’s counsel must provide opposing counsel with the proposed
14    pretrial order for review and approval. Opposing counsel must communicate promptly
15    with plaintiff’s attorney concerning any objections to form or content of the pretrial order,
16    and both parties shall attempt promptly to resolve their differences, if any, concerning the
17    order.
18             8.    The Proposed Final Pretrial Conference Order, including objections to any
19    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
20    lodged with the assigned district judge by September 20, 2021, and shall be in the form
21    prescribed in and comply with Local Rule 16.1(f)(6).
22             9.    All motions in limine are due no later than September 10, 2021.
23             10.   All responses to the motions in limine are due no later than
24    September 24, 2021. The Court will hear the motions in limine during the Pretrial
25    Conference.
26             11.   The final Pretrial Conference is scheduled on the calendar of the Honorable
27    Allison H. Goddard on October 4, 2021 at 9:30 AM.
28             12.   The parties shall submit the following no later than October 8, 2021: (1) joint

                                                     3
                                                                                  3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 100 Filed 04/28/21 PageID.1863 Page 4 of 4



 1    proposed jury instructions; (2) proposed verdict form; (3) voir dire questions; and
 2    (4) statement of the case.
 3            13.    The parties shall exchange final exhibit and witness lists no later than
 4    October 20, 2021.
 5            14.    Trial briefs are due from each side by October 26, 2021.
 6            15.    The jury trial 1 in this matter shall commence on Monday, November 1, 2021
 7    at 9:30 AM.
 8            16.    The parties must review the chambers rules for both assigned judges.
 9            17.    A post-trial settlement conference before a magistrate judge may be held
10    within 30 days of verdict in the case.
11            18.    Briefs or memoranda in support of or in opposition to any pending motion
12    shall not exceed twenty-five (25) pages in length without leave of the presiding judge. No
13    reply memorandum shall exceed ten (10) pages without leave of the presiding judge. Briefs
14    and memoranda exceeding ten (10) pages in length shall have a table of contents and a
15    table of authorities cited.
16            19.    The dates and times set forth herein will not be modified except for good cause
17    shown.
18            The Mandatory Settlement Conference set for May 5, 2021 before Magistrate Judge
19    Linda Lopez remains on calendar. See ECF No. 91.
20            IT IS SO ORDERED.
21
22
      Dated: April 28, 2021
23
24
25
26
27
28    1
          Both Plaintiff and Defendant Fellner timely demanded a trial by jury. ECF Nos. 1, 24.

                                                     4
                                                                                  3:18-cv-1506-AHG-LL
